DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retainer”, “a control wire tensioning element” and “a displacement force application device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torisawa et al. (US 2011/207999 A1).
Regarding claim 1, Torisawa discloses a control element for an endoscopic device (A) (par. [0067]), having a retainer (17/48; par. [0069]; Fig. 14); at least one control wire (23), which can be moved back and forth in the longitudinal direction of the wire, for control purposes on the endoscopic device (A) (par. [0084]); a control wire tensioning element (45/56; par. [0082]) guided in the retainer (17/48), wherein the control wire (23) is mounted in the control wire tensioning element (45/56; par. [0082]); and a displacement force application device (18; par. [0069]) supported on the retainer (17), by means of said displacement force application device (18) the control wire 
Regarding claim 2, Torisawa discloses the control element for an endoscopic device according to claim 1, wherein the retainer (17/48) has a rail (55; Fig. 14); the control wire tensioning element (45/56) has a groove (56), which extends in the longitudinal direction of the control wire tensioning element (45/56); and the control wire tensioning element (45/56) can be displaced along the retainer (17) due to engagement of the rail (55) in the groove (56; par. [0083]).
Regarding claim 3, Torisawa discloses the control element for an endoscopic device according to claim 1, wherein the displacement force application device (18) is designed as a control wheel (18; par. [0069]) with an inner thread (47; par. [0082]), wherein the inner thread (47) of the control wheel (18) has thread engagement with an outer thread (46) of the control wire tensioning element (45; Fig. 14) such that the control wire tensioning element can be moved relative to the retainer (Fig. 14; par. [0082] and [0084]).
Regarding claim 4, Torisawa discloses the control element for an endoscopic device according to claim 3, wherein the control wheel (18) has knurling on the outer circumferential surface (Fig. 1).
Regarding claim 6, Torisawa discloses the control element for an endoscopic device according to claim 1, wherein the control wire tensioning element (45/56) is designed as a screw with a cavity (Fig. 14 – distal end of 45), wherein a control wire nipple (23b) for the at least one control wire is mounted in the cavity (Fig. 14; par. [0082]).
Regarding claim 8, Torisawa discloses the control element for an endoscopic device according to claim 1, wherein a proximal end (23b) of the at least one control wire (23) is mounted in the control wire tensioning element (45; Fig. 14).
Regarding claim 10, Torisawa discloses the control element for an endoscopic device according to claim 1, wherein the control wire tensioning element (45/56) is designed as a screw with a cavity (Fig. 14 – distal end of 45), wherein the control wire is mounted in the cavity (Fig. 14; par. [0082]), wherein the control wire tensioning element (45/56) has an outer thread (46), which has thread engagement with an inner thread (47) of the displacement force application device (18; par. [0082]), and wherein the control wire tensioning element (45/56) has a groove (56), which extends in the longitudinal direction of the control wire tensioning element, wherein the control wire tensioning element (45/56) can be displaced along the retainer (17) by means of engagement of the retainer (17/55 )with the groove (56).
Regarding claim 11, Torisawa discloses an endoscopic device (A) with a control element according to claim 1 (par. [0067]).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamness (US 4256113).
Regarding claim 1, Chamness discloses a control element for an endoscopic device (A), having a retainer (12; Fig. 5); at least one control wire (34), which can be moved back and forth in the longitudinal direction of the wire, for control purposes on the endoscopic device (A) (col. 5, l. 61 – col. 6, l. 6); a control wire tensioning element (162/172) guided in the retainer (12), wherein the control wire (34) is mounted in the 
Regarding claim 5, Chamness discloses the control element for an endoscopic device according to claim 1, wherein the displacement force application device (154/156/158) is designed as an electric motor or as a piezo element (col. 5, ll. 39-41; Figs. 5 and 6).

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline (US 5376094).
Regarding claim 1, Kline discloses a control element for an endoscopic device (A), having a retainer (18; col. 4, ll. 6-9); at least one control wire (12), which can be moved back and forth in the longitudinal direction of the wire, for control purposes on the endoscopic device (A) (col. 5, ll. 6-17); a control wire tensioning element (24) guided in the retainer (18), wherein the control wire (12) is mounted in the control wire tensioning element (24); and a displacement force application device (37) supported on the retainer (18), by means of said displacement force application device (37) the control wire tensioning element (24) can be moved relative to the retainer (18), in order to effect fine adjustment of the control wire (12; col. 5, ll. 6-17).
Regarding claim 7, Kline discloses the control element for an endoscopic device according to claim 1, wherein an eyelet (28) is formed on the proximal side of the retainer (18), into said eyelet (28) a finger or thumb can be inserted (col. 4, ll. 15-20).
Regarding claim 9, Kline discloses the control element for an endoscopic device according to claim 1, wherein the control element has an angled wire guide element (26; Figs. 2 and 3), on which the control wire (12) is guided to the control element such that it changes its direction (Figs. 2 and 3).

Claim(s) 12-15, 17-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammack et al. (US 2007/106304 A1).
Regarding claim 12, Hammack discloses a control element for an endoscopic device (A) (par. [0045]), having a housing element (17; par. [0036]; Fig. 1A) with a guide; at least one control wire (11; par. [0035]; Fig. 1A) for control purposes with the endoscopic device (A); a lever element (13; par. [0039]; Fig. 1A), which can be displaced in the longitudinal direction of the housing element (17) on the guide of the housing element (par. [0039]), with the at least one control wire (11) being anchored on the lever element (13); wherein the anchoring location of the control wire (11) in the lever element (13) is eccentric to the displacement path of the lever element on the guide of the housing element (11 anchored at 14a/14b; par. [0036]; Fig. 1A).
Regarding claim 13, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever element (13) is pivotable (via 27c; Fig. 2) relative to the housing element (17).
Regarding claim 14, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever element (13) is rotatable about a pivot point (27c; Fig. 2; par. [0045]) relative to the housing element (17), said pivot point (27c) being situated on the displacement path (par. [0039]) of the lever element (13) on the guide of the housing element (17).
Regarding claim 15, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever element (13/53) has two anchoring locations (54a/54b; Fig. 5; par. [0049]) for each control wire, and the two anchoring locations (54a/54b) are spaced apart, at equal distance to one another, from the displacement path of the lever element (13/53) on the guide of the housing element (Fig. 5).
 Regarding claim 17, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever element has a ring section (17a; par. [0039]; Fig. 1A) on an end section of the lever element.
Regarding claim 18, Hammack discloses the control element for an endoscopic device according to claim 17, wherein the ring section (17a) is arranged adjacent to the anchoring location of the control wire (11; Fig. 1A).
Regarding claim 19, Hammack discloses the control element for an endoscopic device according to claim 12, wherein a ring section (17a) is arranged on the housing element on an end section of the housing element (Fig. 1A), said section (17a) being situated on the opposite side of the housing element for connecting (capable of) to the endoscopic device (A).
Regarding claim 22, Hammack discloses an endoscopic device (A) with a control element according to claim 12 (par. [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammack, as applied to the claims above, in view of McWeeney et al. (US 2005/0272975).
Regarding claim 16, Hammack discloses the control element for an endoscopic device according to claim 12, wherein the lever element (13/53) has two anchoring locations (54a/54b; Fig. 5; par. [0049]) for each control wire, and the two anchoring locations (54a/54b) are spaced apart from the displacement path of the lever element (13/53) on the guide of the housing element (Fig. 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795